                                        
 
Board Approved 12/1/11
 
(Technical Amendments
 
Adopted 3/19/12;
 
Additional Amendments Adopted
 
5/18/2012
 
Updated 11/15/12;
 
Amended 5/29/13;
 
Amended 9/13/13;
 
Effective as of 12/1/11;
 
Updated 11/22/13)

                                        












[afhlbilogomarkonlyrgb.jpg]
Federal Home Loan Bank of Indianapolis
Incentive Plan


(Effective as of January 1, 2012)
(As Amended March 19, 2012)
(As Further Amended May 18, 2012)
(As Updated November 15, 2012 to Reflect 2013 Performance Goals)
(Amended May 29, 2013)
(Amended September 13, 2013, Effective as of December 1, 2011)
(As Updated November 22, 2013, to Reflect 2014 Performance Goals)






--------------------------------------------------------------------------------






ESTABLISHMENT OF ANNUAL AND LONG-TERM 2014-2017
INCENTIVE PLAN GOALS FOR THE
FEDERAL HOME LOAN BANK OF INDIANAPOLIS
INCENTIVE PLAN
Pursuant to resolutions adopted by the Board of Directors of the Federal Home
Loan Bank of Indianapolis (the “Bank"), the undersigned hereby execute the
Federal Home Loan Bank of Indianapolis Incentive Plan, effective as of January
1, 2012, and setting forth goals effective as of January 1, 2014, on behalf of
the Bank, in the form attached hereto.
Dated this 22nd day of November, 2013.
FEDERAL HOME LOAN BANK OF INDIANAPOLIS
By: /s/ PAUL CLABUESCH
Paul Clabuesch, Chairman
By: /s/ JEFFREY A. POXON
Jeffrey A. Poxon, Vice Chairman
ATTEST:
By: /s/ KANIA D.WARBINGTON
Kania D. Warbington, Corporate Secretary






--------------------------------------------------------------------------------


FEDERAL HOME LOAN BANK OF INDIANAPOLIS
INCENTIVE PLAN
TABLE OF CONTENTS    
 
 
PAGE
Article I
INTRODUCTION
1


 
 
 
Section 1.1
Purpose
1


Section 1.2
Effective Date
1


Section 1.3
Administration
1


Section 1.4
Supplements
1


Section 1.5
Definitions
1


 
 
 
Article II
ELIGIBILITY AND PARTICIPATION
2


 
 
 
Section 2.1
Eligibility
2


Section 2.2
Participation
2


 
 
 
Article III
AWARDS AND EXTRAORDINARY OCCURENCE
ADDITIONS/REDUCTIONS
3


 
 
 
Section 3.1
Awards
3


Section 3.2
Performance Goals
4


Section 3.3
Earning and Vesting of Awards for Level I Participants
5


Section 3.4
Earning and Vesting of Awards for Level II Participants
6


Section 3.5
Special Gap Year Awards for Level I Participants
6


Section 3.6
Effect of Termination of Service and Amendment of
Prior Long-Term Plans
7


Section 3.7
Effect of Reorganization
10


Section 3.8
Payment of Awards
11


Section 3.9
Reduction or Forfeiture of Awards
11


 
 
 
Article IV
ADMINISTRATION
12


 
 
 
Section 4.1
Appointment of the Committee
12


Section 4.2
Powers and Responsibilities of the Committee
12


Section 4.3
Income and Employment Tax Withholding
13


Section 4.4
Plan Expenses
13


 
 
 
Article V
BENEFIT CLAIMS
13


 
 
 
Article VI
AMENDMENT AND TERMINATION OF THE PLAN
13


 
 
 
Section 6.1
Amendment of the Plan
13


Section 6.2
Termination of the Plan
13


 
 
 


--------------------------------------------------------------------------------


 
 
PAGE
Article VII
MISCELLANEOUS
14


 
 
 
Section 7.1
Governing Law
14


Section 7.2
Headings and Gender
14


Section 7.3
Spendthrift Clause
14


Section 7.4
Counterparts
14


Section 7.5
No Enlargement of Employment Rights
14


Section 7.6
Limitations on Liability
14


Section 7.7
Incapacity of Participant
15


Section 7.8
Evidence
14


Section 7.9
Action by Bank
15


Section 7.10
Severability
15


Section 7.11
Information to be Furnished by a Participant
15


Section 7.12
Attorneys' Fees
15


Section 7.13
Binding on Successors
15


Section 7.14
Retention of Former Plans
15


 
 
 
APPENDIX I - 2014 PERFORMANCE PERIOD AWARDS FOR
LEVEL II PARTICIPANTS
17


APPENDIX II - 2014 PERFORMANCE PERIOD AWARDS FOR
LEVEL I PARTICIPANTS
21


APPENDIX III - ANNUAL AWARD TARGETS FOR 2010 AND 2011
LONG TERM INCENTIVE PLANS
25


APPENDIX IV - AWARDS ADDRESSING 2015 GAP YEAR FOR
LEVEL I PARTICIPANTS
27


APPENDIX V - FORM OF NON-SOLICITATION AND
NON-DISCLOSURE AGREEMENT
28









--------------------------------------------------------------------------------




ARTICLE I
INTRODUCTION
Section 1.1    Purpose. The purpose of the Federal Home Loan Bank of
Indianapolis Incentive Plan (the "Plan") is to attract, retain and motivate
employees of the Federal Home Loan Bank of Indianapolis (the "Bank") and to
focus their efforts on continued improvement in the profitability of the Bank
while maintaining the Bank's safety and soundness. The Plan is a cash-based
incentive plan that provides award opportunities based on achievement of
performance goals.


Section 1.2    Effective Date. The "Effective Date" of the Plan is January 1,
2012.


Section 1.3    Administration. The Plan will be administered by an
administrative committee (the "Committee") appointed by the Bank's Board of
Directors (the "Board"), which initially will be the Human Resources Committee
of the Board. Notwithstanding the foregoing, the term Committee shall also refer
to the Executive Governance Committee of the Board who will administer the Plan
with respect to the Bank's Chief Executive Officer. The Committee, from time to
time, may adopt any rules and procedures it deems necessary or desirable for the
proper and efficient administration of the Plan that are consistent with the
terms of the Plan. Any notice or document required to be given or filed with the
Committee will be properly given or filed if delivered to or mailed by
registered mail, postage paid, to the General Counsel, Federal Home Loan Bank of
Indianapolis, 8250 Woodfield Crossing Blvd., Suite 400, Indianapolis, Indiana
46240.


Section 1.4    Supplements. The provisions of the Plan may be modified by
supplements to the Plan with Board approval. The terms and provisions of each
supplement are a part of the Plan and supersede any other provisions of the Plan
to the extent necessary to update or eliminate any inconsistencies between the
supplement and any other Plan provisions. Any substantive supplement to the Plan
shall be submitted to the FHFA for non-objection after full review prior to
implementation.


Section 1.5    Definitions. The following terms are defined in the Plan in the
following Sections:
Term
Plan Sections
2009 LTIP
3.6(d)(v)
2010 LTIP
3.6(d)(v)
2011 LTIP
3.6(d)(v)
Annual Award
3.3(a), 3.4(a)
Award
3.1
Bank
1.1
Board
1.3
Cause
3.6(d)(i)
Committee
1.3
Compensation
3.1
Deferral Performance Period
3.1(a)
Deferred Award
3.3(b)
Disability
3.6(d)(ii)
Discretionary Award
3.1(d)
Effective Date
1.2


1

--------------------------------------------------------------------------------




Extraordinary Occurrences
3.1(e)
FHFA
3.6(d)(i)
Final Award
3.1(e)
Fully Meets Expectations
3.3(a)(ii)
Gap Year Award
3.5(a)
Gap Year Performance Period
3.5(b)
Good Reason
3.6(d)(iii)
Level I Participant
3.1(c)
Level II Participant
3.1(c)
Maximum
3.2(b)(iii)
Non-Solicitation Agreement
2.1
Participant
2.1
Performance Goals
3.2
Performance Period
3.1(a)
Plan
1.1
Position
3.6(d)(iii)(A)
Reduction in Force
3.6(d)(iv)
Reorganization
3.7(b)
Retirement
3.6(d)(v)
Satisfactory
3.3(a)(ii)
Termination of Service
3.6(d)(vi)
Target
3.2(b)(ii)
Threshold
3.2(b)(i)



ARTICLE II


ELIGIBILITY AND PARTICIPATION


Section 2.1    Eligibility. Any employee of the Bank, hired before October 1st
of the calendar year, will become a "Participant" in the Plan for that calendar
year, provided the employee is not classified as a "temporary," an "intern,"
"contract" or "temporary agency" employee, and does not participate in the
Federal Home Loan Bank of Indianapolis Internal Audit Incentive Plan. Level I
Participants, as defined in subsection 3.1(c), must have an executed agreement
on file with the Bank containing non-solicitation and non-disclosure provisions
in a form similar to the form provided in Appendix V to the Plan
("Non-Solicitation Agreement").


Section 2.2    Participation. A designated employee or otherwise eligible
employee will become a Participant as of the later of the Effective Date, the
employee's date of hire, or the date on or after the Effective Date the employee
satisfies the automatic eligibility provisions described in Section 2.1. Any
Participant may be removed as an active Participant by the Board effective as of
any date.

2

--------------------------------------------------------------------------------




ARTICLE III


AWARDS AND EXTRAORDINARY OCCURRENCE ADDITIONS/REDUCTIONS


Section 3.1    Awards. At the beginning of each Performance Period, the Board
will make an "Award" to eligible Participants. As described in this Article,
Awards may be Annual Awards (as defined in subsection 3.3(a)), Deferred Awards
(as defined in subsection 3.3(b)), Gap Year Awards (as defined in subsection
3.5(a)) or Discretionary Awards (as defined in subsection 3.1(d)). Each Award
will be equal to a percentage of the Participant's annual Compensation, as
described in the applicable Appendices for Level I Participants and Level II
Participants. "Compensation" means the Participant's annual earned base salary
or wages for hours worked, including overtime and hours paid under the Bank's
paid-time-off policies, as applicable, but in any case excluding any bonus,
incentive compensation, or long-term disability insurance payments paid for the
current or a prior year. In the event a Participant receives a raise during a
calendar year, the Participant's Compensation for the year will reflect the
actual wages paid to the Participant for the year.


(a)
Performance Periods. A "Performance Period" is the one-calendar year period over
which an Annual Award can be earned and vested pursuant to subsections 3.3(a)
and 3.4(a). A "Deferral Performance Period" is the three-calendar year period
over which a Deferred Award can be earned and vested pursuant to subsection
3.3(b). A Deferral Performance Period begins on the January 1st immediately
following the Performance Period to which such Deferred Award applies.



(b)
Award Notification. Participants will be notified of an Annual Award, a Deferred
Award or Discretionary Award by the Bank by posting the Performance Goals and
other necessary terms and conditions applicable to the Annual Award, Deferred
Award or Discretionary Award on SharePoint on the Bank's intranet.



(c)
Award Levels. Participants will receive varying Awards for each Performance
Period based on their position with the Bank. A "Level I Participant" is the
Bank's President and Chief Executive Officer, Executive Vice President or Senior
Vice President of the Bank or any other individual designated as a Level I
Participant by the Board. A "Level II Participant" is any participating employee
who is not a Level I Participant. If a Participant receives a new position
within the Bank which position changes the Participant's Award eligibility,
level, or opportunity, each of the Awards for which Participant is or was
eligible during the calendar year will be prorated to reflect the portion of the
calendar year during which the Participant was eligible for each such Award,
level, or opportunity.



(d)
Discretionary Award. The President may recommend to the Board that an additional
discretionary Award (the "Discretionary Award") be made to a Level II
Participant to address external market considerations, recruiting needs, special
projects and extraordinary individual or team efforts. The aggregate pool of
funds available for Discretionary Awards to Level II Participants will not
exceed 20 percent of the annual aggregate Awards for still eligible Level I
Participants.


3

--------------------------------------------------------------------------------




(e)
Final Award and Extraordinary Occurrences. The "Final Award" is the amount of an
earned and vested Annual Award, Deferred Award, Gap Year Award or Discretionary
Award, as adjusted based upon the level at which the Performance Goals have been
achieved, that is ultimately paid to a Participant under the Plan. The amount of
a Final Award may be increased or decreased at the Board's discretion to account
for performance that is not captured in the Performance Goals. The Board, in its
discretion, may also consider Extraordinary Occurrences when assessing
performance results and determining Final Awards. "Extraordinary Occurrences"
mean those events that, in the opinion and discretion of the Board, are outside
the significant influence of the Participant or the Bank and are likely to have
a significant unanticipated effect, whether positive or negative, on the Bank's
operating and/or financial results. Examples of Extraordinary Occurrences
include, but are not limited to, change in law, regulation, or regulatory
policy, or systemic macroeconomic events outside of management's control.



(f)
Transition Goals for Replaced Long-Term Incentive Programs. Upon adoption of
this Plan, the "Performance Goals" required by the 2010 LTIP and 2011 LTIP for
calendar years 2012 and 2013 shall be as set forth in Appendix III.



Section 3.2    Performance Goals. "Performance Goals" are the performance
factors established by the Board for each Performance Period, Deferral
Performance Period and Gap Year Performance Period, as set forth in the
applicable Appendices to the Plan, which are taken into consideration in
determining the value of an Annual Award, Deferred Award or Gap Year Award. The
Board may, for any reason or for an Extraordinary Occurrence, adjust the
Performance Goals for a Performance Period, Deferral Performance Period or Gap
Year Performance Period to ensure the purposes of the Plan are served. Any such
adjustment to Performance Goals shall be submitted to the FHFA for review prior
to implementation.


(a)
Establishment of Performance Goals. Performance Goals for Performance Periods,
Deferral Performance Periods or the Gap Year Performance Period commencing on
and after January 1, 2012, will be communicated to Participants via SharePoint
on the Bank's intranet after they have been established by the Board.



(b)
Achievement Level. Three achievement levels will be defined for each Performance
Goal in determining how much of an Award is earned.



i.
Threshold. The "Threshold" achievement level is the minimum achievement level
accepted for a Performance Goal.



ii.
Target. The "Target" achievement level is the planned achievement level for a
Performance Goal.



iii.
Maximum. The "Maximum" achievement level is achievement that substantially
exceeds the Target achievement level.



(c)
Interpolation. Achievement levels that discreetly fall in between Threshold-,
Target-, and Maximum, will be interpolated, unless otherwise described in a
Performance Goal.


4

--------------------------------------------------------------------------------




(d)
Considerations in Establishing Performance Goals. In determining appropriate
Performance Goals and the relative weight accorded each Performance Goal, the
Committee must:



i.
Balance risk and financial results in a manner that does not encourage
Participants to expose the Bank to imprudent risks;



ii.
Make such determination in a manner designed to ensure that Participants'
overall compensation is balanced and not excessive in amount and that the Annual
Awards, Deferred Awards and Gap Year Awards are consistent with the Bank's
policies and procedures regarding such compensation arrangements; and



iii.
Monitor the success of the Performance Goals and weighting established in prior
years, alone and in combination with other incentive compensation awarded to the
same Participants, and make appropriate adjustments in future calendar years as
needed so that payments appropriately incentivize Participants and appropriately
reflect risk.



Section 3.3    Earning and Vesting of Awards for Level I Participants.


(a)
Earning and Vesting of Annual Awards. Fifty percent of an Award to a Level I
Participant will become earned and vested on the last day of the Performance
Period, provided the following requirements are met (an "Annual Award"):



i.
The applicable Performance Goals for the Performance Period are satisfied;



ii.
The Participant received (or, in the case of a Termination of Service described
in Section 3.6(b) or Section 3.6(c) or a Reorganization described in Section
3.7, the President-CEO determines that the Participant would have received) a
performance rating for the Performance Period of at least Fully Meets
Expectations or Satisfactory; and



iii.
The Participant is actively employed on the last day of the Performance Period,
unless otherwise provided in Section 3.6 or Section 3.7.



(b)
Earning and Vesting of Deferred Awards. The remaining 50 percent of an Award to
a Level I Participant will become earned and vested on the last day of the
Deferral Performance Period, provided the following requirements are met (a
"Deferred Award"):



i.
The applicable Performance Goals for the Deferral Performance Period are
satisfied;



ii.
The Participant received (or, in the case of a Termination of Service described
in Section 3.6(b) or Section 3.6(c) or a Reorganization described in Section
3.7, the President-CEO determines that the Participant would have received) an
average performance rating for the Deferral Performance Period of at least Fully
Meets Expectations or Satisfactory; and



iii.
The Participant is actively employed on the last day of the Deferral Performance
Period, unless otherwise provided in Section 3.6 or Section 3.7.


5

--------------------------------------------------------------------------------




(c)
Calculation of Awards. The value of Awards to Level I Participants will be
calculated in accordance with the applicable Appendix to the Plan.



Section 3.4    Earning and Vesting of Awards for Level II Participants.


(a)
Earning and Vesting of Awards. An Award to a Level II Participant will become
earned and vested on the last day of the Performance Period provided the
following requirements are met (also an "Annual Award"):



i.
The applicable Performance Goals for the Performance Period are satisfied;



ii.
The Participant received (or, in the case of a Termination of Service described
in Section 3.6(b) or Section 3.6(c), the President-CEO determines that the
Participant would have received) a performance rating for the Performance Period
of at least Fully Meets Expectations or Satisfactory; and



iii.
The Participant is actively employed on the last day of the Performance Period,
unless otherwise provided in Section 3.6.



(b)
Calculation of Awards. The value of Awards to Level II Participants will be
calculated in accordance with the applicable Appendix to the Plan.



Section 3.5    Special Gap Year Awards for Level I Participants.


(a)
Background. The Board has determined it is appropriate to make a special Award
to Level I Participants solely for calendar year 2012 (a "Gap Year Award") to
address a gap in payment of incentive compensation during calendar year 2015
which arises as a result of the planned discontinuation of the 2011 LTIP and the
implementation of this Plan.



(b)
Earning and Vesting of Awards. Notwithstanding Sections 3.3 and 3.4, a Gap Year
Award will become earned and vested over a three-year period beginning on
January 1, 2012 and ending on December 31, 2014 (the "Gap Year Performance
Period") to the extent:



i.
The Performance Goals for the Gap Year Performance Period, as set forth in the
applicable Appendix to the Plan, are satisfied;



ii.
The Level I Participant received (or, in the case of a Termination of Service
described in Section 3.6(b) or Section 3.6(c) or a Reorganization described in
Section 3.7, the President-CEO determines that the Participant would have
received) an average performance rating for the Gap Year Performance Period of
at least Fully Meets Expectations or Satisfactory; and



iii.
The Level I Participant is actively employed on the last day of the Gap Year
Performance Period, unless otherwise provided in Section 3.6 or Section 3.7.



(c)
Calculation of Awards. The value of Gap Year Awards will be calculated in
accordance with the applicable Appendix to the Plan.



    

6

--------------------------------------------------------------------------------




Section 3.6    Effect of Termination of Service and Amendment of Prior Long-Term
Plans.


(a)
In General. If a Level I Participant incurs a Termination of Service for any
reason other than a reason set forth in subsection 3.6(b), 3.6(c), or Section
3.7, the Level I Participant's Award will be forfeited, effective as of the date
of such Termination of Service.



If a Level II Participant incurs a Termination of Service for any reason other
than a reason set forth in subsection 3.6(b) or 3.6(c), the Level II
Participant's Award will be forfeited effective as of the date of such
Termination of Service. 


(b)
Termination Due to Death, Disability, or by the Bank without Cause due to a
Reduction in Force.



i.
Notwithstanding the provisions of Sections 3.3 and 3.5 and subsection 3.6(a), if
a Level I Participant incurs a Termination of Service due to death or Disability
or by the Bank without Cause due to a Reduction in Force, then the Participant's
Deferred Awards (including, without limitation, the Deferred Award attributable
to the calendar year in which the Termination of Service occurs) or Gap Year
Award will be treated as earned and vested based on the assumption the Bank
would have achieved the applicable Performance Goals at the Target achievement
level for the Deferral Performance Period(s) and/or Gap Year Performance Period.



ii.
Notwithstanding the provisions of Sections 3.3 and 3.5 and subsection 3.6(a), if
a Level I Participant incurs a Termination of Service due to death or Disability
or by the Bank without Cause due to a Reduction in Force, any Annual Award which
has not been earned and vested will be treated as earned and vested based on the
assumption the Bank would have achieved the Performance Goals at the Target
achievement level for the Performance Period.



iii.
Notwithstanding the provisions of Section 3.4 and subsection 3.6(a), if a Level
II Participant incurs a Termination of Service during a Performance Period due
to death, Disability, or by the Bank without Cause due to a Reduction in Force,
an Annual Award will be treated as earned and vested based on the assumption the
Bank would have achieved the Performance Goals at the Target achievement level
for the Performance Period.



(c)
Termination Due to Other Events.



i.
Termination of Service for Good Reason. Notwithstanding the provisions of
Sections 3.3 and 3.5 and subsection 3.6(a), if a Level I Participant incurs a
Termination of Service due to Good Reason, an Annual Award, Deferred Award
(including, without limitation, the Deferred Award attributable to the calendar
year in which the Termination of Service occurs) or Gap Year Award, as the case
may be, will be treated as earned and vested to the extent the Performance Goals
for the Performance Period, Deferral Performance Period(s) and/or Gap Year
Performance Period are satisfied.


7

--------------------------------------------------------------------------------




ii.
Termination of Service due to Retirement.



(A)
Notwithstanding the provisions of Sections 3.3 and 3.5 and subsection 3.6(a), if
a Level I Participant incurs a Termination of Service due to Retirement, any
Annual Award which has not been earned and vested will be treated as earned and
vested to the extent the Performance Goals for the Performance Period are
satisfied.



(B)
Notwithstanding the provisions of Sections 3.3 and 3.5 and subsection 3.6(a), if
a Level I Participant incurs a Termination of Service due to Retirement, any
Deferred Award (including, without limitation, the Deferred Award attributable
to the calendar year in which the Termination of Service occurs) will be treated
as earned and vested to the extent the Performance Goals for each applicable
Deferral Performance Period are satisfied.

(C)
Notwithstanding the provisions of Sections 3.3 and 3.5 and subsection 3.6(a), if
a Level I Participant incurs a Termination of Service due to Retirement, any Gap
Year Award which has not been earned and vested, will be treated as earned and
vested to the extent the Performance Goals for the Gap Year Performance Period
are satisfied.

iii.
Notwithstanding the provisions of Section 3.4 and subsection 3.6(a), if a Level
II Participant incurs a Termination of Service during a Performance Period due
to Retirement, an Annual Award will be treated as earned and vested to the
extent the Performance Goals for the Performance Period are satisfied.



(d)
Definitions.



i.
"Cause" means (A) continued failure of a Participant to perform his or her
duties with the Bank (other than any such failure resulting from Disability),
after a written demand for performance is delivered to the Participant, which
specifically identifies the manner in which the Participant has not performed
his or her duties, (B) personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure or
omission to perform stated duties, or willful violation of any law, rule or
regulation (other than routine traffic violations or similar offenses), or (C)
removal of the Participant for cause by the Federal Housing Finance Agency
("FHFA") or at the direction of the FHFA pursuant to 12 U.S.C. 1422b(a)(2), or
by any successor agency to the FHFA pursuant to a similar statute.



ii.
"Disability" means, as a result of the Participant's incapacity due to physical
or mental illness, the Participant has been absent from his or her duties with
the Bank for an aggregate of 12 out of 15 consecutive months and, within 30 days
after a written notice of termination is thereafter given by the Bank to the
Participant, the Participant does not return to the full-time performance of the
Participant's duties.


8

--------------------------------------------------------------------------------




iii.
"Good Reason" means a Termination of Service by a Level I Participant under any
of the following circumstances:



(A)
a material change in the Participant's status, position, job title or principal
duties and responsibilities as a key employee of the Bank which does not
represent a promotion from the Participant's status and position as in effect as
of the date hereof ("Position");



(B)
the assignment to the Participant of any duties or responsibilities (or removal
of any duties or responsibilities), which assignment or removal is materially
inconsistent with such Position;



(C)
any removal of the Participant from such Position (including, without
limitation, all demotions and harassing assignments), except in connection with
the termination of the Participant's employment for Cause or Disability, or as a
result of the Participant's death;



(D)
any material breach by the Bank of any provisions of this Plan or any other
agreement with the Participant; or



(E)
any failure by the Bank or its successors and assigns to obtain the assumption
of this Plan by any successor or assign of the Bank.



iv.
"Reduction in Force" means an involuntary Termination of Service of a
Participant by the Bank in connection with a financial decision by the Board to
reduce the number of Bank employees, not due to the Participant's performance,
and not due to a Reorganization.



v.
"Retirement" means the Participant's planned and voluntary termination of
employment after the Participant has delivered timely advance written notice of
intent to retire to the Bank and has either: (A) attained age 60 with five
"Years of Service," or (B) attained the "Rule of 85," which means the
Participant has attained a combined age and Years of Service that mathematically
is equal to or exceeds the number 85. A "Year of Service" will be calculated in
the same manner as under the Financial Institutions Thrift Plan. Advance written
notice will be deemed timely given if it is given at least four weeks in
advance, as to Vice Presidents, First Vice Presidents, Senior Vice Presidents,
Executive Vice Presidents, and the Chief Executive Officer, and at least two
weeks in advance, as to all other employees.



Effective as of the effective date of the Federal Home Loan Bank of Indianapolis
2009 Incentive Plan (the "2009 LTIP"), the Federal Home Loan Bank of
Indianapolis 2010 Incentive Plan (the "2010 LTIP"), and the Federal Home Loan
Bank of Indianapolis Long Term Incentive Plan (the "2011 LTIP"), this subsection
hereby amends the definition of "Retirement" under the 2009 LTIP, 2010 LTIP and
the 2011 LTIP to conform to the definition of Retirement as set forth above,
with respect to determining if an employee retired beginning on and after
January 1, 2012.

9

--------------------------------------------------------------------------------




vi.
"Termination of Service" means the occurrence of any act or event or any failure
to act, that actually or effectively causes or results in a Participant ceasing,
for whatever reason, to be an employee of the Bank, including, but not limited
to, death, Disability, Retirement, termination of the Participant's employment
by the Bank (whether for Cause or otherwise), termination by the Participant of
his or her employment with the Bank for Good Reason and voluntary resignation or
termination by the Participant of his or her employment.



Section 3.7    Effect of Reorganization. The following provision applies to
Level I Participants only.


(a)
Notwithstanding the provisions of Sections 3.3 and 3.6, if a Reorganization of
the Bank occurs, then any portion of an Annual Award, Deferred Award (including,
without limitation, the Deferred Award attributable to the calendar year in
which the Termination of Service occurs), or Gap Year Award which has not
otherwise become earned and vested as of the date of the Reorganization will be
treated as 100 percent earned and vested effective as of the date of the
Reorganization based on the assumption the Bank would have achieved the
Performance Goals at the Target achievement level for the Performance Period,
the Deferral Performance Period, and/or Gap Year Performance Period.



(b)
"Reorganization" of the Bank will mean the occurrence at any time of any of the
following events:



i.
The Bank is merged or consolidated with or reorganized into or with another bank
or other entity, or another bank or other entity is merged or consolidated into
the Bank;



ii.
The Bank sells or transfers all, or substantially all of its business and/or
assets to another bank or other entity;



iii.
More than 50 percent of the total market value or total voting power of all
ownership interests in the Bank is acquired, within any 12-month period, by one
person or entity or by more than one person or entity acting as a group; or



iv.
The liquidation or dissolution of the Bank.



The term "Reorganization" shall not include any Reorganization that is mandated
by federal statute, rule, regulation, or directive, including 12 U.S.C. § 1421,
et seq., as amended, and 12 U.S.C. § 4501 et seq., as amended, and which the
Director of the FHFA (or successor agency) has determined should not be a basis
for accelerating vesting under this Plan, by reason of the capital condition of
the Bank or because of unsafe or unsound acts, practices, or condition
ascertained in the course of the Agency's supervision of the Bank or because any
of the conditions identified in 12 U.S.C. § 4617(a)(3) are met with respect to
the Bank (which conditions do not result solely from the mandated reorganization
itself, or from action that the Agency has required the Bank to take under 12
U.S.C. § 1431(d)).

10

--------------------------------------------------------------------------------




Section 3.8    Payment of Awards.
(a)
Payments Related to Termination of Service. The following provisions apply to
Final Awards payable as a result of a Termination of Service.



i.
In the event of a Termination of Service due to a termination by the Bank
without Cause due to a Reduction in Force, death, or Disability, 100 percent of
a Final Award will be paid in a single sum within 75 days of the date of
Termination of Service. Notwithstanding the foregoing, in the event of a
Reduction in Force, a Participant must execute the severance agreement offered
by the Bank in order to be eligible to receive payment.



ii.
In the event of a Termination of Service due to Retirement or a termination by a
Level I Participant for Good Reason, payment of a Final Award will be made in a
single sum within 75 days following the end of the Performance Period, Deferral
Performance Period or Gap Year Performance Period, as applicable.



(b)
Payments Not Related to a Termination of Service. Final Awards which become
vested for reasons other than a Termination of Service will be paid in a single
sum within 75 days following the end of the Performance Period, Deferral
Performance Period or Gap Year Performance Period, as applicable.



(c)
Notwithstanding the foregoing provisions of this Section, Final Awards will be
paid upon approval by the Board and after review of the calculations by the
Bank's external auditor. However, in the event of a Reorganization, payment of a
Final Award will be made in a single sum on the date on which the Reorganization
occurs.



Section 3.9    Reduction or Forfeiture of Awards.


(a)
If during the Deferral Performance Period actual losses or other measures or
aspects of performance related to the Performance Period or Deferral Performance
Period are realized which would have caused a reduction in amount of the Final
Award calculated for the Performance Period or Deferral Performance Period, then
the remaining amount of the Final Award to be paid at the end of the Deferral
Performance Period will be reduced to reflect this additional information.



(b)
Notwithstanding any other provision of the Plan, if a Participant violates a
Non-Solicitation Agreement, all of his unpaid vested and unvested Awards will be
forfeited effective as of the date the Board determines such violation has
occurred and gives written notice to the Participant of such determination. Any
future payments for a vested Award will cease and the Bank will have no further
obligation to make such payments.


11

--------------------------------------------------------------------------------




(c)
Notwithstanding any other provision of the Plan, if during the most recent
examination of the Bank by the FHFA, the FHFA identified an unsafe or unsound
practice or condition that is material to the financial operation of the Bank
within the Participant's area(s) of responsibility and such unsafe or unsound
practice or condition is not subsequently remediated to the satisfaction of the
Board as determined by the Board after reviewing the findings or input from the
FHFA, then all (or a portion) of a Participant's vested and unvested Awards will
be forfeited as determined by the Board and directed to the participant in
writing. Any future payments for a vested Award will, if directed by the Board,
cease and the Bank will have no further obligation to make such payments.



(d)
By resolution, the Board may reduce or eliminate an Award that is otherwise
earned under this Plan but not yet paid, if the Board finds that a serious,
material safety-soundness problem, or a serious, material risk-management
deficiency exists at the Bank, or if: (i) operational errors or omissions result
in material revisions to: (A) the financial results, (B) information submitted
to the FHFA, or (C) data used to determine incentive payouts; (ii) submission of
material information to the SEC, Office of Finance, and/or FHFA is significantly
past due, or (iii) the Bank fails to make sufficient progress, as determined by
the Board, in the timely remediation of significant examination, monitoring and
other supervisory findings.





ARTICLE IV


ADMINISTRATION


Section 4.1    Appointment of the Committee. The Committee, or a duly authorized
officer or officers of the Bank empowered by the Committee to act on its behalf
under sub-section 4.2(d), will be responsible for administering the Plan, and
the Committee will be charged with the full power and the responsibility for
administering the Plan in all its details; provided that the power to determine
eligibility pursuant to Article II is reserved to the Board.


Section 4.2    Powers and Responsibilities of the Committee. The Committee will
have all powers necessary to administer the Plan, including the power to
construe and interpret the Plan document; to decide all questions relating to an
individual's eligibility to participate in the Plan; to determine the amount,
manner and timing of any distribution of benefits under the Plan; to resolve any
claim for benefits in accordance with Article V, and to appoint or employ
advisors, including legal counsel, to render advice with respect to any of the
Committee's responsibilities under the Plan. Any construction, interpretation,
or application of the Plan by the Committee will be final, conclusive and
binding.


(a)
Records and Reports. The Committee will be responsible for maintaining
sufficient records to determine each Participant's eligibility to participate in
the Plan.



(b)
Rules and Decisions. The Committee may adopt such rules as it deems necessary,
desirable, or appropriate in the administration of the Plan. All rules and
decisions of the Committee will be applied uniformly and consistently to all
Participants in similar circumstances. When making a determination or
calculation, the Committee will be entitled to rely upon information furnished
by a Participant, the Bank or the legal counsel of the Bank.




12

--------------------------------------------------------------------------------




(c)
Application for Benefits. The Committee may require a Participant to complete
and file with it an application for a benefit, and to furnish all pertinent
information requested by it. The Committee may rely upon all such information so
furnished to it, including the Participant's current mailing address.



(d)
Delegation. The Committee may authorize one or more officers or employees of the
Bank to perform administrative responsibilities on its behalf under the Plan.
Any such duly authorized officer will have all powers necessary to carry out the
administrative duties delegated to such officer by the Committee.



Section 4.3    Income and Employment Tax Withholding. The Bank will withhold
from payments to Participants of their Awards, to the extent required by law,
all applicable federal, state, city and local taxes.


Section 4.4    Plan Expenses. The expenses incurred for the administration and
maintenance of the Plan will be paid by the Bank.


ARTICLE V


BENEFIT CLAIMS


If the Committee requires a Participant to file a claim to receive his or her
benefit under the Plan, or if he or she wishes to apply for a benefit, the claim
must be made in writing and filed with the Committee. If a claim is denied, the
Committee will furnish the claimant with written notice of its decision. A
claimant may request a full and fair review of the denial of a claim for
benefits by filing a written request with the Committee.
ARTICLE VI


AMENDMENT AND TERMINATION OF THE PLAN


Section 6.1    Amendment of the Plan. The Bank, acting through the Board, may
amend the Plan at any time in its sole discretion. Notwithstanding the
foregoing, the Bank may not amend the Plan to reduce a Participant's Award as
determined on the day preceding the effective date of the amendment or to
otherwise retroactively impair or adversely affect the rights of a Participant.
Any substantive amendment to the Plan shall be submitted to the FHFA for review
prior to implementation.


Section 6.2    Termination of the Plan. The Bank, acting through the Board, may
terminate the Plan at any time in its sole discretion. Absent an amendment to
the contrary, Plan benefits that were earned and vested prior to the termination
will be paid at the times and in the manner provided for by the Plan at the time
of the termination.



13

--------------------------------------------------------------------------------




ARTICLE VII


MISCELLANEOUS


Section 7.1    Governing Law. Except to the extent superseded by laws of the
United States, the laws of Indiana will be controlling in all matters relating
to the Plan without regard to the choice of law principles therein. The Plan and
all Awards are intended to comply, and will be construed by the Bank in a manner
in which they are exempt from or comply with the applicable provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"). To
the extent there is any conflict between a provision of the Plan or an Award and
a provision of Code Section 409A, the applicable provision of Code Section 409A
will control.


Section 7.2    Headings and Gender. The headings and subheadings in the Plan
have been inserted for convenience of reference only and will not affect the
construction of the Plan provisions. In any necessary construction, the
masculine will include the feminine and the singular the plural, and vice versa.
All calculations of events that last a portion of a calendar year or are to be
determined pro rata as to a calendar year will be determined by the actual
number of days the condition or event existed and assuming a 365-day year.


Section 7.3    Spendthrift Clause. No benefit or interest available under the
Plan will be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or attachment by creditors of a Participant,
either voluntarily or involuntarily.


Section 7.4    Counterparts. This Plan may be executed in any number of
counterparts, each one constituting but one and the same instrument, and may be
sufficiently evidenced by any one counterpart.


Section 7.5    No Enlargement of Employment Rights. Nothing contained in the
Plan may be construed as a contract of employment between the Bank and any
person, nor may the Plan be deemed to give any person the right to be retained
in the employ of the Bank or limit the right of the Bank to employ or discharge
any person with or without cause.


Section 7.6    Limitations on Liability. The individual members of the Board
will, in accordance with the Bank's by-laws, be indemnified and held harmless by
the Bank with respect to any alleged breach of responsibilities performed or to
be performed hereunder. In addition, notwithstanding any other provision of the
Plan, neither the Bank nor any individual acting as an employee or agent of the
Bank will be liable to a Participant for any claim, loss, liability or expense
incurred in connection with the Plan, except when the same has been
affirmatively determined by a court order or by the affirmative and binding
determination of an arbitrator, to be due to the gross negligence or willful
misconduct of that person.


Section 7.7    Incapacity of Participant. If any person entitled to receive a
distribution under the Plan is physically or mentally incapable of personally
receiving and giving a valid receipt for any payment due (unless a prior claim
for the distribution has been made by a duly qualified guardian or other legal
representative), then, unless and until a claim for the distribution has been
made by a duly appointed guardian or other legal representative of the person,
the Committee may provide for the distribution to be made to any other
individual or institution then contributing toward or providing for the care and
maintenance of the person. Any payment made for the benefit of the person under
this Section will be a payment for the account of such person and a complete
discharge of any liability of the Bank and the Plan.



14

--------------------------------------------------------------------------------




Section 7.8    Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
on the evidence considers pertinent and reliable, and signed, made or presented
by the proper party or parties.


Section 7.9    Action by Bank. Any action required of or permitted by the Bank
under the Plan will be by resolution of the Board or by a person or persons
authorized by resolution of the Board.


Section 7.10    Severability. In the event any provisions of the Plan are held
to be illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
endorsed as if the illegal or invalid provisions had never been contained in the
Plan.


Section 7.11    Information to be Furnished by a Participant. A Participant, or
any other person entitled to benefits under the Plan, must furnish the Committee
with any and all documents, evidence, data or other information the Committee
considers necessary or desirable for the purpose of administering the Plan.
Benefit payments under the Plan are conditioned on a Participant (or other
person who is entitled to benefits) furnishing full, true and complete data,
evidence or other information to the Committee, and on the prompt execution of
any document reasonably related to the administration of the Plan requested by
the Committee.


Section 7.12    Attorneys' Fees. If any action is commenced to enforce the
provisions of the Plan, payment of attorneys' fees will be governed by the terms
set forth in the mandatory "Agreement to Arbitrate" entered into between the
Bank and the Participant.


Section 7.13    Binding on Successors. The Plan will be binding upon and inure
to the benefit of the Bank and its successors and assigns, and the successors,
assigns, designees and estates of a Participant. The Plan will also be binding
upon and inure to the benefit of any successor organization succeeding to
substantially all of the assets and business of the Bank, but nothing in the
Plan will preclude the Bank from merging or consolidating into or with, or
transferring all or substantially all of its assets to, another organization
which assumes the Plan and all obligations of the Bank hereunder. The Bank
agrees that it will make appropriate provision for the preservation of a
Participant's rights under the Plan in any agreement or plan which it may enter
into to effect any merger, consolidation, reorganization or transfer of assets.
Upon such a merger, consolidation, reorganization or transfer of assets and
assumption of Plan obligations of the Bank, the term "Bank" will refer to such
other organization and the Plan will continue in full force and effect.


Section 7.14    Retention of Former Plans. Each of the 2009 LTIP, 2010 LTIP, and
2011 LTIP, as amended herein, are incorporated herein by reference. Each of the
2009 LTIP, 2010 LTIP, and 2011 LTIP, as so amended, shall survive adoption of
this Plan according to its respective terms. In addition, Subsection 3.1(c) of
the 2011 LTIP is hereby amended, retroactive to January 1, 2011, by adding the
following sentence at the end of such subsection:


"If a Participant receives a new position within the Bank which position changes
the Participant's Award eligibility, level, or opportunity, each of the Awards
for which such Participant is or was eligible during or relating to a calendar
year will be prorated to reflect the portion of the calendar year during which
the Participant was eligible for each such Award, level, or opportunity based on
such new position."



15

--------------------------------------------------------------------------------




2014 PERFORMANCE GOALS AS APPROVED BY THE BOARD OF DIRECTORS:


Pursuant to Section 3.2 of the Federal Home Loan Bank of Indianapolis ("Bank")
Incentive Plan, effective as of January 1, 2012, and as amended (the "Plan"),
the following Appendices were adopted by the Board of Directors (the "Board") of
the Bank on November 22, 2013, after consideration and review by the Human
Resources Committee of the Board. These Appendices to the Plan are effective as
of January 1, 2014. All capitalized terms not otherwise defined herein shall
have the meaning ascribed to them in the Plan.



16

--------------------------------------------------------------------------------




APPENDIX I


2014 PERFORMANCE PERIOD AWARDS FOR LEVEL II PARTICIPANTS
Federal Home Loan Bank of Indianapolis


A.    Incentive Opportunities
 
INCENTIVE DELIVERED IN CASH
AS % OF COMPENSATION (1)
Position
Threshold
Target
Maximum
1ST VP
20%
25%
30%
Calling Officers
20%
30%
40%
VP
15%
20%
25%
AVP
5%
10%
15%
OTHER Employees
2.5%
7.5%
10%

(1) 
Compensation is defined in Section 3.1 of the Federal Home Loan Bank of
Indianapolis Incentive Plan


17

--------------------------------------------------------------------------------




B.    2014 Performance Goals
MISSION GOALS
WEIGHTED VALUE
MINIMUM
 THRESHOLD
TARGET
MAXIMUM


Bank (12)
CRM


Sales (13)
1. PROFITABILITY (1)
25%
25%
20%
250 bp
485 bp
600 bp
 
 
 
 
 
 
 
2. MEMBER PRODUCTS
 
 
 
 
 
 
Member Advance Growth (2)
15%
15%
20%
1%
2.5%
7%
 
 
 
 
 
 
 
Advance Special Activity (3)
10%
5%
15%
4 points
7 points
9 points
 
 
 
 
 
 
 
MPP Production (4)
10%
10%
10%
$550 MM
$780 MM
$1,500 MM
 
 
 
 
 
 
 
MPP Participation Rate (5)
10%
10%
15%
60%
75%
90%
 
 
 
 
 
 
 
Community Investment Program Advances
Originated (6)
5%
5%
5%
$50 MM
$75 MM
$100 MM
 
 
 
 
 
 
 
3. INFORMATION TECHNOLOGY (7)
 
 
 
 
 
 
Enhanced MPP Capabilities (8)
5%
5%
5%
Create MPP Technology Strategy White Paper and hire budgeted MPP technical and
business resources.
Identify roster of potential MPP technology projects and prepare detailed phased
implementation plans, to include plans for at least two production deliveries
against the detailed phases.
Achieve Target and release to production at least one of the two planned
production deliveries.
 
 
 
 
 
 
 
Governance and Implementation (9)
5%
5%
5%
Update the Project Lifecycle methodology and documentation.
Achieve Minimum and Executive Management Committee will review assigned
priorities for IT projects at least quarterly and provide input to the
President-CEO and CIO.
Achieve Target and a Core Banking Solution module or component is operational
and its expenses begin to be amortized under accounting principles generally
accepted in the United States.
4. RISK MANAGEMENT AND REPORTING
 
 
 
 
 
 
Retained Earnings (10)
10%
10%
3%
4.8%
5.0%
5.2%
 
 
 
 
 
 
 
Prudential Management Self-Assessment, Corporate Risk Management Memo, and
Operations Risk Management Reports (11)
5%
10%
2%
2 Prudential Management Self-Assessments, 1 CRM Memo, and 1 ORM Report
2 Prudential Management Self-Assessments, 2 CRM Memos, and 2 ORM Reports
2 Prudential Management Self-Assessments with no new deficiencies, 4 CRM Memos,
and 3 ORM Reports


18

--------------------------------------------------------------------------------




(1) 
For purposes of this goal, profitability is defined as the Bank’s profitability
rate in excess of the Bank’s cost of funds rate. Profitability is the Bank’s
adjusted net income reduced by the portion of net income to be added to
restricted retained earnings under the Joint Capital Enhancement Agreement dated
August 5, 2011, as amended, by and among the twelve Federal Home Loan Banks and
increased by the Bank’s accruals for incentive compensation. Adjusted net income
represents GAAP Net Income adjusted: (i) for the net impact of certain current
and prior period Advance prepayments and debt extinguishments, net of the AHP
assessment, (ii) to exclude mark-to-market adjustments on derivatives and
certain other effects from derivatives and hedging activities, net of the AHP
assessment, and (iii) to exclude the effects from interest expense on
mandatorily redeemable capital stock. The Bank’s profitability rate is
profitability, as defined above, as a percentage of average total regulatory
capital stock (B1 weighted at 100% and B2 weighted at 80% to reflect the
relative weights of the Bank’s dividend). Assumes no material change in
investment authority under FHFA’s regulation, policy, directive, guidance, or
law.

(2) 
Member advances are calculated as the growth in the average daily balance of
advances outstanding to members at par. Average daily balances are used instead
of point-in-time balances to eliminate point-in-time activity that may occur and
to reward for the benefit of the income earned on advances balances while
outstanding. Members that become non-members during 2014 will be excluded from
the calculation.

(3) 
For each Advance Special offering (i.e., each advance offering communicated to
members on special terms), one (1) point is earned for an Advance Special
offering if at least ten (10) members participate in the offering or an
aggregate total of $50 million or more is originated pursuant to the offering.

(4) 
Mortgage Purchase Program production, including FHA and conventional, will be
the amount of all MDCs traded in 2014. Assumes no capital requirement for MPP.
Excludes MPF. It also assumes no material change in MPP authority under FHFA’s
regulation, policy, directive, guidance, or law. When calculating achievement
between the minimum threshold and the performance maximum, no single member can
account for more than 25% of conventional production.

(5) 
Mortgage Purchase Program Participation Rate is the measurement of the
proportion of approved MPP PFIs that trade mortgage loans each quarter, divided
by the total number of approved MPP PFIs at the beginning of that quarter. The
number of approved MPP PFIs is determined at the beginning of the quarter. MPP
PFIs are automatically dropped from the approved MPP PFI list if the PFI: (a)
has not traded with the Bank within 12 months of the later of their approval
date or their last trade date; (b) has ceased to be a member; (c) has
discontinued participation in MPP in accordance with applicable MPP contracts;
or (d) has defaulted under one or more agreements with the Bank. This rate is
measured quarterly, with the 4 quarters’ results averaged.

(6) 
Newly-originated Community Investment Cash Advances, including CIP and other
qualifying Advances and CIP qualified letters of credit, provided in support of
targeted projects as defined in 12 C.F.R. Part 1291 and the Federal Home Loan
Bank Act.

(7) 
Status and reporting on these technology Goals and their attainment will be
provided in writing by the Chief Information Officer ("CIO"), Chief Accounting
Officer ("CAO"), and Chief Financial Officer ("CFO"), and will be confirmed by
the President-CEO. The CIO, CAO, CFO, and the President-CEO will advise the
Committee designated in Section 1.3 of the Plan of unanticipated developments
that could be anticipated to materially change the Bank’s ability to achieve
these Goals. If one or more of these designated positions are open at the time
any of the foregoing approvals are required, the Executive Vice President-Chief
Operating Officer, Business Operations ("COO") will be substituted.

(8) 
Production delivery is defined as the implementation in production of software
that is identified in the MPP Technology Strategy White Paper and either
supports new business capabilities or extends existing business capabilities.
This Goal excludes 2012 LRA software initiative which is in testing in November
2013.

(9) 
Achievement of these goals will be documented in the Executive Management
Committee minutes. This process is intended to give Management the needed
discretion and business judgment to reasonably manage the Bank and its IT
department. With respect to the Maximum achievement level, the Executive
Management Committee will determine whether a module or component of the Core
Banking Solution is ready for its intended use, which means all substantial
testing has been completed, regardless of whether it will be placed in service
in planned stages that may extend beyond a reporting period. At that time, in
accordance with accounting principles generally accepted in the United States,
amortization of that module or component of the Core Banking Solution shall
begin.

(10) 
Total Retained Earnings divided by mortgage assets, measured at the end of each
month. Calculated each month as Total Retained Earnings divided by the sum of
the carrying value of the MBS and Acquired Member Asset ("AMA") portfolios. The
year-end calculation will be the simple average of 12 month-end calculations.


19

--------------------------------------------------------------------------------




(11) 
As per the Board meeting schedule, provide the Board the Corporate Risk
Management ("CRM") memo. Operations risk management ("ORM") reports to be
provided according to CRM schedule. Prudential Management Self-Assessments are
performed twice annually to assess compliance with the FHFA Prudential
Management & Operations Standards. "New deficiencies" are Prudential Management
& Operations Standards compliance gaps that relate to federal law and regulation
as in effect on December 31, 2013, and that were not previously identified
through the Bank’s self-assessment process, the operations of its Internal Audit
department, or FHFA examinations. The Bank’s General Counsel, with the
concurrence of the COO, will determine whether any "new deficiencies" have been
found.

(12) 
For all Level II Participants, excluding those addressed in the CRM and Sales
columns, and excluding those in the Internal Audit department.

(13) 
For VP-Business Development Director, VP Account Managers, AVP Account Managers,
other Account Managers, and Market Research officers and Staff, excluding their
administrative support staff, who fall under the Bank column for the weighted
value determination.



 







20

--------------------------------------------------------------------------------




APPENDIX II


2014 PERFORMANCE PERIOD AWARDS FOR LEVEL I PARTICIPANTS
Federal Home Loan Bank of Indianapolis


A.    Incentive Opportunities
 
 
 
 
50% of Total Incentive Earned & Vested At Year-End
50% of Total Incentive Deferred for 3-Years
 
TOTAL INCENTIVE AS % OF COMPENSATION (1)
YEAR-END INCENTIVE AS % OF COMPENSATION (1)
DEFERRED INCENTIVE
AS % OF COMPENSATION (2)
Position
Threshold
Target
Maximum
Threshold
Target
Maximum
Threshold
Target
Maximum
CEO
50%
75%
100%
25%
37.5%
50%
25%
37.5%
50%
EVP/SVP
30%
50%
70%
15%
25%
35%
15%
25%
35%

(1) 
Compensation is defined in Section 3.1 of the Federal Home Loan Bank of
Indianapolis Incentive Plan.

(2) 
Deferred Awards are subject to additional Performance Goals during the Deferral
Performance Period. Depending on the Bank's performance during the Deferral
Performance Period, the Final Award will be worth 75 percent at Threshold, 100
percent at Target or 125 percent at Maximum of the original amount of the
Deferred Award.


21

--------------------------------------------------------------------------------




B.    2014 Performance Goals
MISSION GOALS
WEIGHTED VALUE
MINIMUM THRESHOLD
TARGET
MAXIMUM
Bank (12)
CRM
1. PROFITABILITY (1)
25%
25%
250 bp
485 bp
600 bp
 
 
 
 
 
 
2. MEMBER PRODUCTS
 
 
 
 
 
Member Advance Growth (2)
15%
15%
1%
2.5%
7%
 
 
 
 
 
 
Advance Special Activity (3)
10%
5%
4 points
7 points
9 points
 
 
 
 
 
 
MPP Production (4)
10%
10%
$550 MM
$780 MM
$1,500 MM
 
 
 
 
 
 
MPP Participation Rate (5)
10%
10%
60%
75%
90%
 
 
 
 
 
 
Community Investment Program Advances Originated (6)
5%
5%
$50 MM
$75 MM
$100 MM
 
 
 
 
 
 
3. INFORMATION TECHNOLOGY (7)
 
 
 
 
 
Enhanced MPP Capabilities (8)
5%
5%
Create MPP Technology Strategy White Paper and hire budgeted MPP technical and
business resources.
Identify roster of potential MPP technology projects and prepare detailed phased
implementation plans, to include plans for at least two production deliveries
against the detailed phases.
Achieve Target and release to production at least one of the two planned
production deliveries.
 
 
 
 
 
 
Governance and Implementation (9)
5%
5%
Update the Project Lifecycle methodology and documentation.
Achieve Minimum and Executive Management Committee will review assigned
priorities for IT projects at least quarterly and provide input to the
President-CEO and CIO.
Achieve Target and a Core Banking Solution module or component is operational
and its expenses begin to be amortized under accounting principles generally
accepted in the United States.
4. RISK MANAGEMENT AND REPORTING
 
 
 
 
 
Retained Earnings (10)
10%
10%
4.8%
5.0%
5.2%
Prudential Management Self-Assessment, Corporate Risk Management Memo, and
Operations Risk Management Reports (11)
5%
10%
2 Prudential Management Self-Assessments, 1 CRM Memo, and 1 ORM Report
2 Prudential Management Self-Assessments, 2 CRM Memos, and 2 ORM Reports
2 Prudential Management Self-Assessments with no new deficiencies, 4 CRM Memos,
and 3 ORM Reports




22

--------------------------------------------------------------------------------




(1) 
For purposes of this goal, profitability is defined as the Bank’s profitability
rate in excess of the Bank’s cost of funds rate. Profitability is the Bank’s
adjusted net income reduced by the portion of net income to be added to
restricted retained earnings under the Joint Capital Enhancement Agreement dated
August 5, 2011, as amended, by and among the twelve Federal Home Loan Banks and
increased by the Bank’s accruals for incentive compensation. Adjusted net income
represents GAAP Net Income adjusted: (i) for the net impact of certain current
and prior period Advance prepayments and debt extinguishments, net of the AHP
assessment, (ii) to exclude mark-to-market adjustments on derivatives and
certain other effects from derivatives and hedging activities, net of the AHP
assessment, and (iii) to exclude the effects from interest expense on
mandatorily redeemable capital stock. The Bank’s profitability rate is
profitability, as defined above, as a percentage of average total regulatory
capital stock (B1 weighted at 100% and B2 weighted at 80% to reflect the
relative weights of the Bank’s dividend). Assumes no material change in
investment authority under FHFA’s regulation, policy, directive, guidance, or
law.

(2) 
Member advances are calculated as the growth in the average daily balance of
advances outstanding to members at par. Average daily balances are used instead
of point-in-time balances to eliminate point-in-time activity that may occur and
to reward for the benefit of the income earned on advances balances while
outstanding. Members that become non-members during 2014 will be excluded from
the calculation.

(3) 
For each Advance Special offering (i.e., each advance offering communicated to
members on special terms), one (1) point is earned for an Advance Special
offering if at least ten (10) members participate in the offering or an
aggregate total of $50 million or more is originated pursuant to the offering.

(4) 
Mortgage Purchase Program production, including FHA and conventional, will be
the amount of all MDCs traded in 2014. Assumes no capital requirement for MPP.
Excludes MPF. It also assumes no material change in MPP authority under FHFA’s
regulation, policy, directive, guidance, or law. When calculating achievement
between the minimum threshold and the performance maximum, no single member can
account for more than 25% of conventional production.

(5) 
Mortgage Purchase Program Participation Rate is the measurement of the
proportion of approved MPP PFIs that trade mortgage loans each quarter, divided
by the total number of approved MPP PFIs at the beginning of that quarter. The
number of approved MPP PFIs is determined at the beginning of the quarter. MPP
PFIs are automatically dropped from the approved MPP PFI list if the PFI: (a)
has not traded with the Bank within 12 months of the later of their approval
date or their last trade date; (b) has ceased to be a member; (c) has
discontinued participation in MPP in accordance with applicable MPP contracts;
or (d) has defaulted under one or more agreements with the Bank. This rate is
measured quarterly, with the 4 quarters’ results averaged.

(6) 
Newly-originated Community Investment Cash Advances, including CIP and other
qualifying Advances and CIP qualified letters of credit, provided in support of
targeted projects as defined in 12 C.F.R. Part 1291 and the Federal Home Loan
Bank Act.

(7) 
Status and reporting on these technology Goals and their attainment will be
provided in writing by the CIO, CAO, and CFO, and will be confirmed by the
President-CEO. The CIO, CAO, CFO, and the President-CEO will advise the
Committee designated in Section 1.3 of the Plan of unanticipated developments
that could be anticipated to materially change the Bank’s ability to achieve
these Goals. If one or more of these designated positions are open at the time
any of the foregoing approvals are required, the COO will be substituted.

(8) 
Production delivery is defined as the implementation in production of software
that is identified in the MPP Technology Strategy White Paper and either
supports new business capabilities or extends existing business capabilities.
This Goal excludes 2012 LRA software initiative which is in testing in November
2013.

(9) 
Achievement of these goals will be documented in the Executive Management
Committee minutes. This process is intended to give Management the needed
discretion and business judgment to reasonably manage the Bank and its IT
department. With respect to the Maximum achievement level, the Executive
Management Committee will determine whether a module or component of the Core
Banking Solution is ready for its intended use, which means all substantial
testing has been completed, regardless of whether it will be placed in service
in planned stages that may extend beyond a reporting period. At that time, in
accordance with accounting principles generally accepted in the United States,
amortization of that module or component of the Core Banking Solution shall
begin.

(10) 
Total Retained Earnings divided by mortgage assets, measured at the end of each
month. Calculated each month as Total Retained Earnings divided by the sum of
the carrying value of the MBS and Acquired Member Asset ("AMA") portfolios. The
year-end calculation will be the simple average of 12 month-end calculations.

(11) 
As per the Board meeting schedule, provide the Board the CRM memo. ORM reports
to be provided according to CRM schedule. Prudential Management Self-Assessments
are performed twice annually to assess compliance with the FHFA Prudential
Management & Operations Standards. "New deficiencies" are Prudential Management
& Operations Standards compliance gaps that relate to federal law and regulation
as in effect on December 31, 2013, and that were not previously identified
through the Bank’s self-assessment process, the operations of its Internal Audit
department, or FHFA examinations. The Bank’s General Counsel, with the
concurrence of the COO, will determine whether any "new deficiencies" have been
found.

(12) 
For Level I Participants other than those in CRM and Internal Audit.


23

--------------------------------------------------------------------------------




C.    2015-2017 Performance Goals
MISSION GOALS
WEIGHTED VALUE
MINIMUM THRESHOLD (4)
TARGET (4)
MAXIMUM (4)
Bank (3)
CRM
1. PROFITABILITY (1)
35%
35%
25 bp
50 bp
150 bp
 
 
 
 
 
 
2. RETAINED EARNINGS (2)
35%
35%
3.5%
3.9%
4.3%
 
 
 
 
 
 
3. PRUDENTIAL
30%
30%
Achieve 2 Prudential Standards
—
Achieve all 3 Prudential Standards
Maintain a regulatory capital-to-assets ratio of at least 4.16% as measured on
each quarter-end in 2015 through 2017.
 
 
 
 
 
Without Board pre-approval, do not purchase more than $2.5 billion of
conventional AMA assets per plan year.
 
 
 
 
 
Award to FHLBI members the annual AHP funding requirement in each plan year.
 
 
 
 
 

(1) 
For purposes of this goal, profitability is defined as the Bank’s profitability
rate in excess of the Bank’s cost of funds rate. Profitability is the Bank’s
adjusted net income reduced by the portion of net income to be added to
restricted retained earnings under the Joint Capital Enhancement Agreement dated
August 5, 2011, as amended, by and among the twelve Federal Home Loan Banks and
increased by the Bank’s accruals for incentive compensation. Adjusted net income
represents GAAP Net Income adjusted: (i) for the net impact of certain current
and prior period Advance prepayments and debt extinguishments, net of the AHP
assessment, (ii) to exclude mark-to-market adjustments on derivatives and
certain other effects from derivatives and hedging activities, net of the AHP
assessment, and (iii) to exclude the effects from interest expense on
mandatorily redeemable capital stock. The Bank’s profitability rate is
profitability, as defined above, as a percentage of average total regulatory
capital stock (B1 weighted at 100% and B2 weighted at 80% to reflect the
relative weights of the Bank’s dividend). Assumes no material change in
investment authority under FHFA’s regulation, policy, directive, guidance, or
law.

(2) 
Total Retained Earnings divided by mortgage assets, measured at the end of each
month. Calculated each month as Total Retained Earnings divided by the sum of
the carrying value of the MBS and AMA assets portfolios. The calculation will be
the simple average of 36 month-end calculations.

(3) 
For Level I Participants other than those in CRM and Internal Audit.

(4) 
Deferred Awards are subject to additional Performance Goals for the Deferral
Performance Period. Depending on the Bank’s performance during the Deferral
Performance Period, the Final Award will be worth 75 percent at Threshold, 100
percent at Target or 125 percent at Maximum of the original amount.


24

--------------------------------------------------------------------------------




APPENDIX III


ANNUAL AWARD TARGETS FOR 2010 AND 2011 LONG TERM INCENTIVE PLANS
Federal Home Loan Bank of Indianapolis


A.    Calendar Year 2012 for the 2010 LTIP and 2011 LTIP
For purposes of calculating Final Awards(1) for the 2010 LTIP and 2011 LTIP for
eligible Participants(1), with respect to the portion of the Performance
Period(1) measured as to calendar year 2012, the following table shall be used
to determine the annual achievement average, which shall in turn be multiplied
by the Participant's 2010 base salary for the 2010 LTIP benefit calculation, and
by the Participant's 2011 base salary for the 2011 LTIP benefit calculation.
These calculations are used for purposes of determining the three-year
achievement average percentage pursuant to the terms of the 2010 LTIP and the
2011 LTIP.


(1)
As such terms are defined in the 2010 LTIP and 2011 LTIP, respectively.

2012 MISSION GOALS
WEIGHTED VALUE
MINIMUM THRESHOLD
(60%)


TARGET
(80%)


MAXIMUM
(100%)
Bank (3)
CRM
1. PROFITABILITY (1)
50%
50%
100 bp
266 bp
300 bp
 
 
 
 
 
 
2. RETAINED EARNINGS (2)
50%
50%
3.5%
3.75%
3.9%



(1) 
Profitability, for purposes of this goal, is defined as the potential dividend
rate in excess of the Bank's cost of funds rate. The potential dividend rate is
the Bank's adjusted net income rate. Adjusted net income is defined as GAAP net
income: (i) adjusted for the effects of current and prior period Advance
prepayments and debt extinguishments, (ii) adjusted for the effects of any
mark-to-market adjustments and certain other effects from derivatives and
hedging activities under SFAS 133, (iii) increased by the interest expense under
SFAS 150, and (iv) reduced by the portion of net income to be added to
restricted retained earnings under the Joint Capital Enhancement Agreement, as
amended, dated August 5, 2011, by and among the twelve Federal Home Loan Banks
(the "JCEA"). The Bank's adjusted net income rate is the adjusted net income, as
defined above, as a percentage of average total regulatory capital stock.
Assumes no material change in investment authority under FHFA's regulation,
policy or law.

(2) 
Total Retained Earnings divided by mortgage assets. Calculated each month as
Total Retained Earnings divided by the sum of the carrying value of the MBS and
AMA portfolios. The year-end calculation will be the simple average of 12
month-end calculations.

(3) 
For Level I Participants other than those in CRM and Internal Audit.




25

--------------------------------------------------------------------------------




B.    Calendar Year 2013 for the 2011 LTIP
For purposes of calculating Final Awards under the 2011 LTIP for eligible
Participants, with respect to the portion of the Performance Period measured as
to calendar year 2013, the following preliminary table shall be used to
determine the annual achievement average, which shall in turn be multiplied by
the Participant's 2011 base salary for the 2011 LTIP benefit calculation. These
preliminary calculations are used for purposes of determining the three-year
achievement average percentage pursuant to the 2011 LTIP. The Board may review
and revise this table at any time. If the Board does not revise this table, the
preliminary figures shall be deemed to be final.


2013 MISSION GOALS
WEIGHTED VALUE
MINIMUM THRESHOLD
(60%)


TARGET
(80%)


MAXIMUM
(100%)
Bank (3)
CRM
1. PROFITABILITY (1)
50%
50%
100 bp
266 bp
300 bp
 
 
 
 
 
 
2. RETAINED EARNINGS (2)
50%
50%
3.5%
3.75%
3.9%



(1) 
For purposes of this goal, profitability is defined as the Bank’s profitability
rate in excess of the Bank’s cost of funds rate. Profitability is the Bank’s
adjusted net income reduced by the portion of net income to be added to
restricted retained earnings under the Joint Capital Enhancement Agreement dated
August 5, 2011, as amended, by and among the twelve Federal Home Loan Banks and
increased by the Bank’s accruals for incentive compensation. Adjusted net income
represents GAAP Net Income adjusted: (i) for the net impact of certain current
and prior period Advance prepayments and debt extinguishments, net of the AHP
assessment, (ii) to exclude mark-to-market adjustments on derivatives and
certain other effects from derivatives and hedging activities, net of the AHP
assessment, and (iii) to exclude the effects from interest expense on
mandatorily redeemable capital stock. The Bank’s profitability rate is
profitability, as defined above, as a percentage of average total regulatory
capital stock (B1 weighted at 100% and B2 weighted at 80% to reflect the
relative weights of the Bank’s dividend). Assumes no material change in
investment authority under FHFA’s regulation, policy, directive, guidance, or
law.

(2) 
Total Retained Earnings divided by mortgage assets, measured at the end of each
month. Calculated each month as Total Retained Earnings divided by the sum of
the carrying value of the MBS and AMA asset portfolios. The year-end calculation
will be the simple average of the 12 month-end calculations.

(3) 
For Level I Participants other than those in CRM and Internal Audit.






26

--------------------------------------------------------------------------------




APPENDIX IV


AWARDS ADDRESSING 2015 GAP YEAR FOR LEVEL I PARTICIPANTS
Federal Home Loan Bank of Indianapolis


A.    Incentive Opportunities
 
LONG-TERM INCENTIVE % OF ACTUAL 2011 SHORT-TERM YEAR-END INCENTIVE PAID IN 2012
Position
Award Factor
CEO
60%
EVP/SVP
67%

B.    2012-2014 Performance Plan Goals for Gap Calculation


MISSION GOALS
WEIGHTED VALUE
MINIMUM THRESHOLD (4)
TARGET (4)
MAXIMUM (4)
Bank (3)
CRM
1. PROFITABILITY (1)
35%
35%
25 bp
50 bp
150 bp
 
 
 
 
 
 
2. Retained Earnings (2)
35%
35%
3.5%
3.9%
4.3%
 
 
 
 
 
 
3. PRUDENTIAL
30%
30%
Achieve 2 Prudential Standards
—
Achieve all 3 Prudential Standards
Maintain a regulatory capital-to-assets ratio of at least 4.16% as measured on
each quarter-end in 2012 through 2014.
 
 
 
 
 
Without Board pre-approval, do not purchase more than $2.5 billion of
conventional AMA assets per plan year.
 
 
 
 
 
Award to FHLBI members the annual AHP funding requirement in each plan year.
 
 
 
 
 



(1) 
For purposes of this goal, profitability is defined as the Bank’s profitability
rate in excess of the Bank’s cost of funds rate. Profitability is the Bank’s
adjusted net income reduced by the portion of net income to be added to
restricted retained earnings under the Joint Capital Enhancement Agreement dated
August 5, 2011, as amended, by and among the twelve Federal Home Loan Banks and
increased by the Bank’s accruals for incentive compensation. Adjusted net income
represents GAAP Net Income adjusted: (i) for the net impact of certain current
and prior period Advance prepayments and debt extinguishments, net of the AHP
assessment, (ii) to exclude mark-to-market adjustments on derivatives and
certain other effects from derivatives and hedging activities, net of the AHP
assessment, and (iii) to exclude the effects from interest expense on
mandatorily redeemable capital stock. The Bank’s profitability rate is
profitability, as defined above, as a percentage of average total regulatory
capital stock (B1 weighted at 100% and B2 weighted at 80% to reflect the
relative weights of the Bank’s dividend). Assumes no material change in
investment authority under FHFA’s regulation, policy, directive, guidance, or
law.

(2) 
Total Retained Earnings divided by mortgage assets, measured at the end of each
month. Calculated each month as Total Retained Earnings divided by the sum of
the carrying value of the MBS and AMA asset portfolios. The calculation will be
the simple average of 36 month-end calculations.

(3) 
For Level I Participants other than those in CRM and Internal Audit.

(4) 
Gap Year Awards are subject to additional Performance Goals for the Gap Year
Performance Period. Depending on the Bank’s performance during the Gap Year
Performance Period, the Final Award will be worth 75 percent at Threshold, 100
percent at Target or 125 percent at Maximum of the original amount.


27

--------------------------------------------------------------------------------




APPENDIX V


FORM OF NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT


This Agreement is entered into as of the ____ day of _____________, 201_, by and
between the FEDERAL HOME LOAN BANK OF INDIANAPOLIS, a corporation organized
under the laws of the United States (the "Bank") and ____________________ (the
"Executive").
WHEREAS, the Bank sponsors the Federal Home Loan Bank of Indianapolis Incentive
Plan (the "Plan"); and
WHEREAS, as a condition of participation in the Plan, the Bank requires that the
Executive agree to the terms and conditions found within this Agreement;
NOW, THEREFORE, in consideration of the premises and of the mutual promises and
agreements contained herein and other good and valuable consideration, the
receipt, legal adequacy and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.    Non-Disclosure; Return of Confidential Information and Other Property.


(a)
Access to Confidential Information. The Executive understands, acknowledges and
agrees that during the course of his or her employment with the Bank he or she
has gained or will gain information regarding, knowledge of, and familiarity
with, the Confidential Information of the Bank (as defined in subsection (c))
that would cause irreparable damage and harm to the Bank if it was disclosed.
The Executive understands, acknowledges and agrees that the Confidential
Information has substantial economic value because it is not known or readily
ascertainable by proper means by others who could obtain economic value from it.
The Executive also acknowledges and agrees that the Bank uses reasonable means
to maintain the secrecy and confidentiality of the Confidential Information.



(b)
Non-Disclosure. At all times while the Executive is employed by the Bank, and at
all times thereafter, the Executive will not (i) directly or indirectly
disclose, provide or discuss any Confidential Information with or to any Person
(as defined in subsection (d)) other than those directors, officers, employees,
representatives and agents of the Bank who need to know such Confidential
Information for a proper corporate purpose, and (ii) directly or indirectly use
any Confidential Information (A) to compete against the Bank, or (B) for the
Executive's own benefit, or for the benefit of any Person other than the Bank.




28

--------------------------------------------------------------------------------




(c)
Confidential Information Defined. For purposes of this Agreement, the term
"Confidential Information" means any and all:



(i)
materials, records, data, documents, lists, writings and information (in each
case, whether in writing, printed, verbal, electronic, computerized or
otherwise) (A) relating or referring in any manner to the business, operations,
affairs, financial condition, results of operation, cash flow, assets,
liabilities, sales, revenues, income, estimates, projections, policies,
strategies, techniques, methods, products, developments, suppliers, regulators,
members, relationships and/or customers of the Bank that are confidential,
proprietary or not otherwise publicly available, in any event not without a
breach of this Agreement, or (B) that the Bank has deemed confidential,
proprietary, nonpublic or not otherwise publicly available without breaching
this Agreement;



(ii)
trade secrets of the Bank, as defined in Indiana Code Section 24-2-3-2, as
amended, or any successor statute; and



(iii)
any and all copies, summaries, analyses and extracts which relate or refer to or
reflect any of the items set forth in (i) or (ii) above. The Executive agrees
that all Confidential Information is confidential and is and at all times will
remain the property of the Bank.



(d)
Person Defined. For purposes of this Agreement, the term "Person" will mean any
natural person, proprietorship, partnership, corporation, limited liability
company, bank, organization, firm, business, joint venture, association, trust
or other entity and any government agency, body or authority.



(e)
Return of Confidential Information and Other Property. The Executive covenants
and agrees:



(i)
to keep all Confidential Information subject to the Bank's custody and control
and to promptly return to the Bank all Confidential Information that is still in
the Executive's possession or control at the termination of the Executive's
employment with the Bank; and



(ii)
promptly upon termination of the Executive's employment with the Bank, to return
to the Bank, at the Bank's principal office, all vehicles, equipment, computers,
credit cards and other property of the Bank and to cease using any of the
foregoing.



(f)
Exceptions from Confidentiality Obligations. Section 1 shall not be deemed to
prevent the Executive from making disclosures required by applicable regulation,
law, agency order, or court order, to the extent the Executive provides
reasonable written notice of such disclosure requirement to the Bank prior to
such disclosure, to the extent such prior notice is not prohibited, to permit
the Bank to contest the disclosure of such information.



    

29

--------------------------------------------------------------------------------




2.    Non-Disparagement. The Executive agrees to not communicate disparaging
remarks to third parties about the Bank, its directors, officers or employees.
Likewise, the Bank agrees not to disparage the Executive or his or her skills or
job performance to third parties. However, nothing in this paragraph shall
prohibit the Bank or the Executive from testifying truthfully under oath.


3.    Non-Solicitation and No-Hire. The Executive hereby understands,
acknowledges and agrees that, by virtue of his or her position with the Bank,
the Executive has and will have advantageous familiarity and personal contacts
with the employees of the Bank and has and will have advantageous familiarity
with the business, operations and affairs of the Bank. In addition, the
Executive understands, acknowledges and agrees that the business of the Bank is
highly competitive. Accordingly, at all times while the Executive is employed by
the Bank and for a twelve-month period following Termination of Service, the
Executive will not, directly or indirectly, or individually or together with any
other Person, as owner, shareholder, investor, member, partner, proprietor,
principal, director, officer, Executive, manager, agent, representative,
independent contractor, consultant or otherwise induce, request or attempt to
influence any Bank employee who was employed by the Bank during the twelve-month
period prior to Termination of Service, to terminate his or her employment with
the Bank. In addition, the Executive agrees that for a period of twelve months
following the Executive's Termination of Service, Executive will not hire any
Bank employee who was employed by the Bank during the twelve-month period prior
to the Executive's Termination of Service.


4.    Periods of Noncompliance and Reasonableness of Periods. The restrictions
and covenants contained in Section 3 will not run during all periods of
noncompliance and will apply during the Term of this Agreement and for the full
periods specified in Section 3. The Bank and the Executive understand,
acknowledge and agree that the restrictions and covenants contained in Section 3
are reasonable in view of the nature of the business in which the Bank is
engaged, the Executive's position with the Bank and the Executive's advantageous
knowledge and familiarity with, the Bank's employees, business, operations,
affairs and customers.
The Bank's obligation to pay an award to the Executive pursuant to the Federal
Home Loan Bank of Indianapolis Incentive Plan will immediately terminate in the
event the Executive breaches any of the provisions of Section 1 or 3 and all
outstanding awards will be forfeited. Notwithstanding the foregoing:
(a)
the Executive's covenants set forth in Sections 1 or 3 will continue in full
force and effect and be binding upon the Executive;

(b)
the Bank will be entitled to the remedies specified in Section 6; and

(c)
the Bank will be entitled to its damages, costs and expenses (including, without
limitation, reasonable attorneys' fees and expenses) resulting from or relating
to the successful prosecution of the Executive's breach of any of the provisions
of Section 1 or 3.



5.    Survival of Certain Provisions. Upon any termination of the Executive's
employment with the Bank, the Executive and the Bank hereby expressly agree that
the provisions of Sections 1, 3, 4 and 6 will continue to be in full force and
effect and binding upon the Executive and the Bank in accordance with the
applicable respective provisions of such Sections.


    

30

--------------------------------------------------------------------------------




6.    Remedies. The Executive agrees that the Bank will suffer irreparable
damage and injury and will not have an adequate remedy at law in the event of
any actual, threatened or attempted breach by the Executive of any provision of
Section 1 or 3. Accordingly, in the event of a threatened, attempted or actual
breach by the Executive of any provision of Section 1 or 3, in addition to all
other remedies to which the Bank is entitled at law, in equity or otherwise, the
Bank may be entitled to a temporary restraining order and a permanent injunction
or a decree of specific performance of any provision of Section 1 or 3. The
foregoing remedies will not be deemed to be the exclusive rights or remedies of
the Bank for any breach of or noncompliance with this Agreement by the Executive
but will be in addition to all other rights and remedies available to the Bank
at law, in equity or otherwise.


7.    Severability. In case any one or more of the provisions (or any portion
thereof) contained herein will, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision of this Agreement, but this Agreement will
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein. If any
provision of this Agreement will be determined by a court of competent
jurisdiction to be unenforceable because of the provision's scope, duration or
other factor, then such provision will be considered divisible and the court
making such determination will have the power to reduce or limit (but not
increase or make greater) such scope, duration or other factor or to reform (but
not increase or make greater) such provision to make it enforceable to the
maximum extent permitted by law, and such provision will then be enforceable
against the appropriate party hereto in its reformed, reduced or limited form;
provided, however, that a provision will be enforceable in its reformed, reduced
or limited form only in the particular jurisdiction in which a court of
competent jurisdiction makes such determination.


8.    Entire Agreement. This Agreement sets forth the entire understanding of
the parties hereto with respect to its subject matter, merges and supersedes all
prior and contemporaneous understandings with respect to its subject matter, and
may not be waived or modified, in whole or in part, except in writing signed by
each of the parties hereto. No waiver of any provision of this Agreement in any
instance will be deemed to be a waiver of the same or any other provision in any
other instance. The recitals set forth above are incorporated herein by this
reference.


9.    Effect and Modification. No statement or promise, except as set forth
herein, has been made with respect to the subject matter of this Agreement. No
modification or amendment will be effective unless in writing and signed by the
Executive and an officer of the Bank (other than the Executive).


10.    Non-Waiver. The Bank's or the Executive's failure or refusal to enforce
all or any part of, or the Bank's or the Executive's waiver of any breach of
this Agreement, will not be a waiver of the Bank's or the Executive's continuing
or subsequent rights under this Agreement, nor will such failure or refusal or
waiver have any effect on the subsequent enforceability of this Agreement.


11.    Non-Assignability. This Agreement contemplates that the Executive will
personally provide the services described herein, and accordingly, the Executive
may not assign the Executive's rights or obligations hereunder, whether by
operation of law or otherwise, in whole or in part, without the prior written
consent of the Bank.


    

31

--------------------------------------------------------------------------------




12.    Notice. Any notice, request, instruction or other document to be given
hereunder to any party will be in writing and delivered by hand, telegram,
registered or certified United States mail return receipt requested, or other
form of receipted delivery, with all expenses of delivery prepaid, as follows:


If to the Executive:        _________________________
_________________________
_________________________
_________________________
If to the Bank:         Federal Home Loan Bank of Indianapolis
c/o General Counsel
8250 Woodfield Crossing Blvd.
Suite 400
Indianapolis, IN 46240
13.    Governing Law. This Agreement is being delivered in and will be governed
by the laws of the State of Indiana without regard to the choice of law
principles thereof. Any dispute regarding this Agreement will be brought in any
Indiana state or federal court having jurisdiction in the matter and located in
Marion County, Indiana, and the Executive expressly consents to the jurisdiction
of such courts.


14.    Prior Agreements. The Executive represents and warrants to the Bank that
the Executive is not a party to or otherwise bound by any agreement that would
restrict in any way the performance by the Executive of the Executive's duties,
services and obligations under this Agreement, that the Executive has disclosed
to the Bank all employment type agreements to which the Executive has been
bound, including without limitation employment agreements, consulting
agreements, non-compete agreements or covenants, confidentiality or
non-disclosure agreements or covenants, and intellectual property assignment
agreements, and that the Bank will not have any liability to any third party
arising out of the Executive entering into this Agreement or performing
hereunder.


15.    Effect of Headings. The descriptive headings of the Sections and, where
applicable, subsections, of this Agreement are inserted for convenience and
identification only and do not constitute a part of this Agreement for purposes
of interpretation.


16.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which collectively will
constitute one and the same instrument.


17.    Miscellaneous. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Plan.





32

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Bank, by its officer thereunder duly authorized, and the
Executive, have caused this Non-Competition, Non-Solicitation and Non-Disclosure
Agreement to be executed as of the day and year first above written.
FEDERAL HOME LOAN BANK
OF INDIANAPOLIS                EXECUTIVE
By:
__________________________        _____________________________________            
Its: __________________________    


By: __________________________        
Its: __________________________        







33